Citation Nr: 1418945	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1971.  This included service in the Republic of Vietnam from March 1969 to February 1970, where he earned the Bronze Star Medal with "V" device and one oak leaf cluster.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In January 2013, the Veteran testified at the RO during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  The Board remanded the case in March 2013 for a VA examination.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's appeal originally included a claim for service connection of posttraumatic stress disorder.  However, the Board granted service connection in the March 2013 decision cited above, and the Appeals Management Center (AMC) implemented that award in an April 2013 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, this matter is not in appellate status.  Grantham, 114 F.3d at 1158.  As the award of service connection constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.

The Veteran's Virtual VA file includes records from the Houston VA Medical Center (VAMC) and Galveston Community Based Outpatient Clinic (CBOC) for treatment from June 2005 to July 2011 and from July 2011 to January 2013; however, the RO considered the earlier records in a July 2012 statement of the case (SOC), and the AMC reviewed the latter records in a July 2013 supplemental statement of the case (SSOC).  The Veterans Benefits Management System contains records that are either duplicative or irrelevant to the issue on appeal.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, remand is required to obtain an adequate VA examination.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The AMC scheduled the Veteran for a May 2013 VA examination.  The examiner diagnosed plantar fasciitis, with a history of heel spur, and hallux valgus.  She noted the March 1967 in-service diagnosis of Achilles tendonitis, and explained that Achilles tendonitis is a different condition from the Veteran's current plantar fasciitis as it affects a different anatomical area.  The examiner further stated that there was no evidence of spur in X-ray or plantar fasciitis in service.  It isn't clear, however, what x-ray the examiner is referring to as the Veteran's service treatment records include no X-ray.  

Further, the Veteran reported at his January 2013 hearing, that his in-service heel pain had been diagnosed as a bone spur.  Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, it is unclear whether the May 2013 examiner's conclusion is consistent with the evidence of record.  

Moreover, the examiner failed to note the diagnosis for chronic inflammatory tendonitis at the May 2011 VA examination.  While plantar fasciitis with bone spurs may be a separate condition from Achilles tendonitis, the examiner failed to comment on the possibility that the Veteran's May 2011 tendonitis may be related to his in-service tendonitis.  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  A medical opinion on this possibility is necessary prior to final adjudication of the Veteran's claim.  

Finally, based on the assumption that the Veteran had separate conditions in-service and subsequent to service and the lack of treatment between 1967 and 2003, the examiner offered a medical nexus opinion.  However, at both the May 2013 VA examination and his January 2013 hearing the Veteran reported post-service treatment.  At the May 2013 VA examination, he reported seeking medical attention several times for heel pain.  At the hearing, he specified treatment with a now deceased Dr. W. in Victoria, Texas.  Thus, it is also unclear whether the examiner considered the Veteran's lay testimony as to his in-service diagnosis for bone spur or post-service treatment between 1967 and 2003.  

Finally, the 2013 VA examiner diagnosed hallux valgus but did not provide an opinion regarding whether that was related to the in-service bursitis/tendonitis. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, particularly those dated on and after January 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of any diagnosed foot disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether the Veteran has had a foot disorder at any time since January 2011, to specifically include tendonitis, plantar fasciitis, heel spur, bone spur, or calcaneal spur.  The examiner must specifically address the following: the March 1967 in-service diagnosis for Achilles bursitis; the lay report of in-service diagnosis for bone spur; the May 2003 diagnoses for left foot calcaneal spur and plantar fasciitis; the December 2009 diagnoses for right heel spur and plantar fasciitis; the May 2011 diagnosis for chronic inflammatory tendonitis; and the May 2013 diagnosis for hallux valgus with X-ray evidence of arthritis.  

Regarding each separately diagnosed foot disorder since January 2011, provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder was caused or aggravated by the Veteran's military service, to include the March 1967 episode of Achilles bursitis.  The examiner must presume, for purposes of providing this opinion, that the Veteran's lay statements regarding post-service treatment for heel pain are true.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



